Citation Nr: 1740731	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limited motion of the left knee.

2.  Entitlement to a separate rating in excess of 10 percent for recurrent subluxation and lateral instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1978 to October 1982, from January 1983 to January 1985, and from March 1985 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That rating decision granted service connection for left knee patellofemoral disease with partial meniscus tear, and a 0 percent (noncompensable) rating, effective March 1, 2006.  The condition was evaluated based on limitation of motion.  The Veteran appealed for a higher initial rating.  Jurisdiction over the case was later transferred to the RO located in 
San Diego, California.  

The Veteran was originally scheduled for a May 2010 Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  He failed to report to the scheduled proceeding without good cause or request for another hearing.  Accordingly, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2016).   

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2011.  In a September 2012 RO rating decision, the AOJ granted a separate 10 percent rating for patellar subluxation of the left knee, effective March 1, 2006.  The rating for left knee disability for arthritis (limited motion) was increased to 10 percent, effective March 1, 2006.  The Veteran continued the appeal for higher schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

In July 2015, the Board denied the claim.  (The Board had listed increased ratings for limitation of motion, and instability/patellar subluxation as separate issues in that decision).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the parties to that action agreed to a Joint Motion for Remand (Joint Motion), vacating the July 2015 Board decision and remanding it for further proceedings.  

On return of the case to the Board, the Board in May 2016 remanded it back to the AOJ for additional development.

A November 2016 RO rating decision granted a separate 10 percent rating for "other impairment, recurrent patellar subluxation/dislocation with instability, left knee," effective November 9, 2011.  

The Board previously considered this appeal again in March 2017, and remanded these issues for further development in order to schedule a VA examination.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

As an initial matter, the Board does not find substantial compliance with its previous March 2017 remand instructions, and may not properly continue with a decision in this case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The March 2017 Board remand stated that the examiner must provide range of motion in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  This was not done.  Furthermore, the examiner did not clearly explain why he was unable to conduct the required testing or explain why the required testing was not necessary in this case.  Significantly, the examiner noted the presence of pain with weightbearing but then did not provide any range of motion findings for weight bearing versus nonweight bearing.  The examiner also did not indicate whether the Veteran had any prior medical procedure for removal of left knee cartilage.  Notably, these findings may provide the Veteran with increased ratings for his left knee disabilities.

Based on the foregoing, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4) (2016).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's left knee is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the severity of his service-connected left knee disability, including on basis of limitation of motion and knee joint instability.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate that this Board remand was reviewed in its entirety prior to undertaking any physical examination.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected left knee disability, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the left knee joint.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c)  Identify and describe the frequency and severity of all other impairment of the left knee, as manifested by recurrent subluxation and/or lateral instability.  

d)  Indicate the symptoms and degree of severity of any cartilaginous injury to the left knee, including whether there are frequent episodes of "locking," pain, and/or effusion into the joint.  

e)  Indicate whether the Veteran has had any medical procedure for removal of left knee cartilage.  

The examiner should provide a complete rationale for all opinions provided.

2.	Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

